CLECO POWER EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges FOR THE THREE MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) MARCH 31, 2008 Earnings from continuing operations $ 27,608 $ 100,004 Income taxes 6,958 33,455 Earnings from continuing operations before income taxes $ 34,566 $ 133,459 Fixed charges: Interest, long-term debt $ 9,376 $ 33,824 Interest, other (including interest on short-term debt) 2,230 7,728 Amortization of debt expense, premium, net 406 1,456 Portion of rentals representative of an interest factor 123 526 Total fixed charges $ 12,135 $ 43,534 Earnings from continuing operations before income taxes $ 34,566 $ 133,459 Plus:total fixed charges from above 12,135 43,534 Earnings from continuing operations before income taxes and fixed charges $ 46,701 $ 176,993 Ratio of earnings to fixed charges 3.85 X 4.07 X
